J-S48013-14

NON-PRECEDENTIAL DECISION             SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                   Appellee,             :
                                         :
           v.                            :
                                         :
SAMUEL D. WILLIAMS,                      :
                                         :
                   Appellant             : No. 1606 MDA 2013

                Appeal from the Order entered August 21, 2013,
                    Court of Common Pleas, Dauphin County,
                Criminal Division at No. CP-22-CR-0000545-2002

BEFORE: DONOHUE, JENKINS and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                       FILED AUGUST 01, 2014

                                                pro se from the August 21,

2013 order entered by the Dauphin County Court of Common Pleas.         We



brief, we must dismiss his appeal.

     Rule of Appellate Procedure 2101 states:

           Briefs and reproduced records shall conform in all
           material respects with the requirements of these
           rules as nearly as the circumstances of the particular
           case will admit, otherwise they may be suppressed,
           and, if the defects are in the brief or reproduced
           record of the appellant and are substantial, the
           appeal or other matter may be quashed or
           dismissed.

Pa.R.A.P. 2101.



of the Pennsylvania Rules of Appellate Procedure: it does not have tables of



*Retired Senior Judge assigned to the Superior Court.
J-S48013-14


contents and citations in violation of Rule 2174; despite raising four issues

for our review, he includes only a single paragraph of argument that is not



of Rule 2119(a); his argument contains only one citation without any

explanation as to its relevance to the case before us in violation of Rule

2119(b); the authority to which he cites does not stand for the proposition

for which he cites it in violation of Rule 2119(a); he includes no citations to

the record in violation of 2119(c);1 his statement of the case does not



the points in controversy, with an appropriate reference in each instance to

the place in the record where the evidence substantiating the fact relied on



1
   Moreover, although Williams appends two orders from the lower court to
his appellate brief, neither of these orders appears in the certified record on
appeal.

            It is black letter law in this jurisdiction that an
            appellate court cannot consider anything which is not
            part of the record in the case. It is also well[]settled

            to supply this Court with a complete record for
            purposes of review. A failure by Appellant to insure
            that the original record certified for appeal contains
            sufficient information to conduct a proper review
            constitutes waiver of the issue sought to be
            examined.

Commonwealth v. Martz, 926 A.2d 514, 524-25 (Pa. Super. 2007)
                                        rt has regularly stated that copying
material and attaching it to a brief does not make it a part of the certified
          Commonwealth v. Johnson, 33 A.3d 122, 126 n.6 (Pa. Super.
2011) (citation omitted).


                                     -2-
J-S48013-14


brief a copy of the opinion of the lower court in violation of Rule 2111(b); he

does not append to his brief a copy of the relevant pleadings in the case in

violation of Rule 2111(c); and the handwritten brief is neither double spaced

nor 14-point font in violation of Rule 124, making it very difficult to read.

                                                               nable to discern

the nature of the action below.2



review.

develop an argument for a party. To do so places the Court in the conflicting

                                                 Commonwealth v. B.D.G.,

959 A.2d 362, 371-72 (Pa. Super. 2008) (en banc) (internal citations

omitted). We are therefore compelled to dismiss his appeal. See Pa.R.A.P.

2101; Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. Super. 1996).

      Appeal dismissed. Jurisdiction relinquished.




2
    We recognize that Williams is proceeding pro se         lthough this Court is
willing to construe liberally materials filed by a pro se litigant, pro se status
generally confers no special benefit upon an appellant. Accordingly, a pro se
litigant must comply with the procedural rules set forth in the Pennsylvania
                         Commonwealth v. Lyons, 833 A.2d 245, 251-52
(Pa. Super. 2003) (internal citations omitted).


                                      -3-
J-S48013-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/1/2014




                          -4-